DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,814,121. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims substantially encompasses the recitations of claims 1-8 of the instant application.  Those recitations not explicitly encompassed by or recited in the patented claims are considered either inherent or obvious.  The claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,195,414. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims substantially encompasses the recitations of claims 1-5 of the instant 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Nelson et al (US 5,456,676).
As to claim 1 and with reference to the following annotated figure, Nelson discloses a lockable quick coupling for releasably connecting a hose to an implantable apparatus, comprising: a first attachment piece configured to be connected to the hose; a second attachment piece configured to be connected to the implantable apparatus, wherein the first attachment piece and the second attachment piece are configured to be rotatable relative to each other in the a locked state; and wherein the first attachment piece and the second attachment piece comprise annular contact faces configured to abut each other in the locked state, each of said annular contact faces enclosing a passage through the first attachment piece and the second attachment in the locked state, and each of said annular contact faces including: (i) a sealing inner contact region, the sealing inner contact regions of said annular contact faces being configured to seal against each other when the first attachment piece and the second attachment piece are in the locked state.

    PNG
    media_image1.png
    739
    937
    media_image1.png
    Greyscale

2 and with reference to the foregoing annotated figure, Nelson discloses the lockable quick coupling according to claim 1, further comprising a radially peripheral region outside the sealing inner contact region, wherein the radially peripheral regions of the annular contact faces are shaped to prevent contact with each other when the first and the second attachment pieces are in the locked state; and wherein the radially peripheral region of each annular contact face recedes relative to the sealing inner contact region by an angle of at least one degree.

As to claim 3 and with reference to the foregoing annotated figure, Nelson discloses the lockable quick coupling according to claim 1, further comprising a radially peripheral region outside the sealing inner contact region, wherein the radially peripheral regions of the annular contact faces are shaped to prevent contact with each other when the first and the second attachment pieces are in the locked state; and wherein the radially peripheral region of each annular contact face recedes relative to the sealing inner contact region by an angle less than one degree.

As to claim 4 and with reference to the foregoing annotated figure, Nelson discloses the lockable quick coupling according to claim 1, wherein, in the locked state, the annular contact faces are configured to contact each other only in the sealing inner contact region.
5 and with reference to the foregoing annotated figure, Nelson discloses the lockable quick coupling according to claim 1, wherein the annular contact surfaces are configured to generate a highest surface pressure in the sealing inner contact region when the first attachment piece and the second attachment piece are in the locked state.

As to claim 6 and with reference to the foregoing annotated figure, Nelson discloses the lockable quick coupling according to claim 1, wherein one of the first and second attachment pieces includes a cylindrical holding edge projecting distally from its annular contact face and toward the other one of the first and second attachment pieces, wherein an inner diameter of the cylindrical holding edge is slightly larger than an outer diameter of the other one of the first and second attachment pieces, so that the cylindrical holding edge is configured to be pushed onto the outer diameter of the other one of the first and second attachment pieces and enclose an end of the other one of the first and second attachment pieces.

As to claim 7 and with reference to the foregoing annotated figure, Nelson discloses the lockable quick coupling according to claim 6 wherein the inner diameter of the cylindrical holding edge and the outer diameter of the other one of the first and the second attachment pieces are adapted to generate a clearance fit when pushed onto each other.
8 and with reference to the foregoing annotated figure, Nelson discloses the lockable quick coupling according to claim 7, wherein an inner surface of the cylindrical holding edge and an outer surface of the other one of the first and second attachment pieces are shaped and dimensioned to allow the first and second attachment pieces to be tilted relative to each other for venting when the cylindrical holding edge is pushed onto the outer diameter of the other one of the first and second attachment pieces.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al.
In the instance Nelson et al does not disclose the invention of claim 2:
Nelson et al discloses a radially peripheral region outside the sealing inner contact region, wherein the radially peripheral regions of the annular contact faces are shaped to prevent contact with each other when the first and the second attachment pieces are in the locked state, except that the radial outer peripheral region of each annular contact face recedes relative to the sealing inner contact region by an angle of less than one degree.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nelson et al such that the radial outer peripheral region of each annular contact face recedes relative to the sealing inner contact region by an angle of at least one degree, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Nelson et al such that the radial outer peripheral region of each annular contact face recedes relative to the sealing inner contact region by an angle of at least one degree for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner




/JAMES M HEWITT II/Primary Examiner, Art Unit 3679